               Case 20-01257-LMI           Doc 40       Filed 03/02/21       Page 1 of 20




                                  United States Bankruptcy Court
                                   Southern District of Florida

Case Number: 20-17132-LMI                                          Adversary Number: 20-01257-LMI
In re:
Name of Debtor(s): Carlos R. Weissenberg
______________________________________/

Denmark Properties Limited
     Plaintiff(s)
v.

Carlos R. Weissenberg
       Defendant(s)
______________________________________/

   MOTION FOR LEAVE TO AMEND DEFENDANT’S ANSWER & AFFIRMATIVE
          DEFENSES TO PLAINTIFF’S 2ND AMENDED COMPLAINT

       Defendant, CARLOS WEISSENBERG (“Mr. Weissenberg” or “Defendant”), by and

through its undersigned counsel, pursuant to Federal Rules of Civil Procedure Rule 15, files this

Motion for Leave to Amend Defendant’s Answer & Affirmative Defenses To Plaintiff’s 2nd

Amended Complaint, and states as follows:

                                               Introduction

                                     MEMORANDUM OF LAW

a. Legal Standard

       Pursuant to Federal Rules of Civil Procedure Rule 15, “a party may amend its pleading

only with the opposing party’s written consent or the court’s leave. The court should freely give

leave when justice so requires.” Leave sough should be freely given so long as a party does not

cause undue delay, bad faith, have a dilatory motive, or abuse the privilege of amending. Forman

v. Davis, 371 U.S. 178, 182 (Fla. 1962); See also Douberley v. Burger King Corp., No. 8:06-cv-

1844-T-17 EAJ, 2007 U.S. Dist. LEXIS 29302, at *3 (M.D. Fla. Apr. 20, 2007) (Federal Rule of

Civil Procedure 15 has a “low threshold); Unum Life Ins. Co. of Am. v. Flannery (In re Flannery),




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
               Case 20-01257-LMI           Doc 40       Filed 03/02/21       Page 2 of 20




Nos. 04-02865-B7, 05-90265-B7, 2006 Bankr. LEXIS 4736, at *27 (Bankr. S.D. Cal. Sep. 13,

2006) (holding “when justice requires” has such a low threshold” “that in the absence of undue

prejudice, undue delay, or affirmative bad faith, leave must be freely given.”)

b. Defendant’s Motion for Leave to Amend should be granted because the Plaintiff will
   not be prejudiced and justice so requires.

       Defendant’s Motion to Amend should be granted because justice so requires the

amendment to allow the Defendant to properly plead its Answer and Affirmative Defenses.

Defendant has recently obtained new counsel and upon counsel’s review of the file determined

that it can allege additional Affirmative Defenses to ensure the Defendant is adequately protected

in the action. The amendment will not delay the case or prejudice the Plaintiff as the instant action

has not yet been set for trial. Furthermore, Defendant, not Plaintiff, will suffer prejudice if

Defendants Motion for Leave is denied. Defendant would be denied the ability to fully set forth its

affirmative defenses and supporting facts to those defenses. This Court should grant Defendant’s

Motion to Amend in the interest of judicial economy, justice so requires, and because amendments

should be liberally granted.

       WHEREFORE, Defendant, CARLOS WEISSENBERG, respectfully requests this Court

to enter an order (1) granting Defendant’s Motion for Leave to Amend; (2) deem Exhibit A,

Plaintiff’s Proposed Amended Answer & Affirmative Defenses To Plaintiff’s 2nd Amended

Complaint.

DATED: March 2nd, 2021




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
               Case 20-01257-LMI           Doc 40       Filed 03/02/21       Page 3 of 20




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am qualified to practice in this Court as set forth in

Local Rule 2091-1(A), and a true and correct copy of the foregoing was served via the Court’s

CM/ECF system upon all parties registered to receive electronic notice in this case as reflected

on the attached Electronic Mail Notice List on this 2nd day of March 2021.


                                                  /s/ Giacomo Bossa
                                                  GIACOMO BOSSA, Esq.
                                                  Florida Bar No.: 97817

                                                  BARAKAT + BOSSA
                                                  2701 Ponce de Leon Blvd., Suite 202
                                                  Coral Gables, Florida 33134
                                                  Tel: (305) 444-3114
                                                  Fax: (305) 444-3115
                                                  Email: gbossa@b2b.legal
                                                          service@b2b.legal




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
               Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 4 of 20
                                                                                        EXHIBIT A

                                  United States Bankruptcy Court
                                   Southern District of Florida

Case Number: 20-17132-LMI                                           Adversary Number: 20-01257-LMI
In re:
Name of Debtor(s): Carlos R. Weissenberg
______________________________________/

Denmark Properties Limited
     Plaintiff(s)
v.

Carlos R. Weissenberg
       Defendant(s)
______________________________________/

          DEFENDANT’S AMENDED ANSWER & AFFIRMATIVE DEFENSES TO
                   PLAINTIFF’S 2ND AMENDED COMPLAINT

          Defendant, CARLOS WEISSENBERG (“Mr. Weissenberg” or “Defendant”), by and

through its undersigned counsel, files this Amended Answer & Affirmative Defenses To Plaintiff,

DENMARK PROPERTIES LIMITED’s (“Denmark”), 2nd Amended Complaint, and states as

follows:

                                                ANSWER

                                  PRELIMINARY STATEMENT

          1.    Admitted for jurisdictional purposes only.

                                                PARTIES

          2.    Without sufficient knowledge, therefore denied.

          3.    Defendant admits he is a resident of Miami-Dade County, Florida, otherwise

denied.

          4.    Admitted for jurisdictional purposes only.

          5.    Admitted for jurisdictional purposes only.




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
          Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 5 of 20




                                            FACTS

                         Plaintiff Becomes Client of Weissenberg

  6.       Without sufficient knowledge, therefore denied.

  7.       Denied.

  8.       Denied.

  9.       Without sufficient knowledge, therefore denied.

  10.      Denied.

  11.      Denied.

  12.      Denied.

                                Leveraged and Inverse ETFs

  13.      Without sufficient knowledge, therefore denied.

  14.      Without sufficient knowledge, therefore denied.

  15.      Without sufficient knowledge, therefore denied.

  16.      Without sufficient knowledge, therefore denied.

  17.      Without sufficient knowledge, therefore denied.

  18.      Without sufficient knowledge, therefore denied.

FINRA’S Warnings to Industry Professionals About Leveraged and Inverse ETFs

  19.      Without sufficient knowledge, therefore denied.

  20.      Without sufficient knowledge, therefore denied.

  21.      Without sufficient knowledge, therefore denied.

  22.      Without sufficient knowledge, therefore denied.

  23.      Without sufficient knowledge, therefore denied.

  24.      Without sufficient knowledge, therefore denied.




2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
          Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 6 of 20




  25.      Without sufficient knowledge, therefore denied.

  26.      Without sufficient knowledge, therefore denied.

  27.      Without sufficient knowledge, therefore denied.

  28.      Without sufficient knowledge, therefore denied.

  29.      Without sufficient knowledge, therefore denied.

  30.      Without sufficient knowledge, therefore denied.

  31.      Without sufficient knowledge, therefore denied.

        a. Denied.

        b. Denied.

        c. Denied.

        d. Denied.

        e. Denied.

                                 Weissenberg’s Investments

  32.      Denied.

        a. Denied.

        b. Denied.

        c. Denied.

        d. Denied.

        e. Denied.

        f. Denied.

  33.      Denied.

        a. Denied.

        b. Denied.




2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
          Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 7 of 20




        c. Denied.

        d. Denied.

  34.      Without sufficient knowledge, therefore denied.

  35.      Denied.

  36.      Denied.

  37.      Denied.

  38.      Denied.

  39.      Without sufficient knowledge, therefore denied.

  40.      Denied.

  Count I – Violation of Section 10(b)(5) of the Securities Exchange Act of 1934

  41.      No allegation to admit or deny.

  42.      No allegation to admit or deny.

  43.      Denied.

  44.      No allegation to admit or deny.

  45.      Denied.

  46.      Denied.

  47.      Denied.

  48.      Denied.

  49.      Denied.

  50.      Denied.

  51.      Denied.

  52.      Denied.

  53.      Denied.




2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
          Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 8 of 20




  Denied that Plaintiff is entitled to any relief in the Wherefore clause.

    Count II – Violation of the Florida Securities and Investor Protection Act

  54.      No allegation to admit or deny.

  55.      No allegation to admit or deny.

  56.      No allegation to admit or deny.

  57.      Denied.

  58.      Denied.

  59.      Denied.

  60.      Denied.

  61.      Denied.

  62.      Denied.

  63.      Denied.

  64.      Denied.

  65.      Denied.

  Denied that Plaintiff is entitled to any relief in the Wherefore clause.

 Count III – Violation of the Florida Deceptive and Unfair Trade Practices Act

  66.      No allegation to admit or deny.

  67.      No allegation to admit or deny.

  68.      Denied.

  69.      Denied.

  70.      Denied.

  71.      Denied.

  72.      Denied.




2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
               Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 9 of 20




       73.      Denied.

       74.      Denied.

       75.      Denied.

       76.      Denied.

       77.      Denied.

       Denied that Plaintiff is entitled to any relief in the Wherefore clause.

   Count IV – Objection to Dischargeability of Debt pursuant to 11 U.S.C. §523(a)(19)

       78.      No allegation to admit or deny.

       79.      No allegation to admit or deny.

       80.      Denied.

       81.      Denied.

       82.      Denied.

       83.      No allegation to admit or deny.

   Denied that Plaintiff is entitled to any relief in the Wherefore clause.

                       CLAIM FOR ATTORNEY’S FEES AND COSTS

       Defendant hereby claims an entitlement to attorney’s fees and costs under any contract,

statute, and any other basis relied upon by the Plaintiff in its Second Amended Complaint.

                          DEFENDANT’S AFFIRMATIVE DEFENSE

                        FIRST AFFIRMATIVE DEFENSE
              FAILURE TO STATE A CAUSE OF ACTION – ALL COUNTS

       Plaintiff’s Count I is barred because first Plaintiff fails to meet the pleading requirements

of Rule 9(b). In assessing whether an alleged omission withstands Federal Rule of Civil Procedure

9(b), the Plaintiff must allege (1) precisely what omissions were made, (2) the person responsible




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 10 of 20




for the omission, (3) the content of the statements and the manner in which they misled, and (4)

“what the defendants obtained as a consequence of the fraud.” Ziemba v. Cascade Int’l, Inc., 256

F.3d 1194, 1202 (11th Cir. 2001); Anwar v. Fairfiled Greenwich Ltd., 826 F. Supp. 2d 578, 586

(S.D.N.Y. 2011) (holding that when the Plaintiff pleads the Defendant received a fee for securing

an investment, the Plaintiff has satisfied the omission pleading requirement of pleading the

consequence of the fraud). Here, Plaintiff fails to plead any what the Defendant obtained as a

consequence of the alleged fraud. Instead, Plaintiff alleges the Defendant “stood to make

substantial commissions” however, Defendant never made a commission because the account lost

over $175,000. Therefore, Plaintiff fails to state a cause of action for each Count of the Second

Amended Complaint.

                        SECOND AFFIRMATIVE DEFENSE
                 FAILURE TO STATE A CAUSE OF ACTION – COUNT I

        Plaintiff fails to state a cause of action for 10(b)(5). First, 10(b)(5) is inapplicable to the

case at hand because the parties and actions reside wholly outside the United States of America.

First, the Plaintiff has admitted it is a Panama company and although alleges it conducts business

in Miami-Dade County, the Plaintiff is not registered with the State of Florida to transact business.

Importantly, at no point does the Plaintiff allege that any of the alleged “omissions” occurred in

the United States. Moreover, at all relevant times, Defendant was a resident of the country of

Ecuador and did not reside in the United States of America. As such, 10(b)(5) cannot apply to an

investment advisor who is advising a foreign corporation because a United States interest does

not exists.

        Second, Plaintiff attempts to read Section 10(b) in isolation without consulting caselaw,

statutory supporting documentation or preliminary notices enacted. Plaintiff restates Section




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 11 of 20




10(b) of the Securities and Exchange Act of 1934, which “makes it unlawful ‘to use or employ,

in connection with the purchase or sale of any security . . . any manipulative or deceptive device

or contrivance in contravention of such rules and regulations as the [Securities Exchange]

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors.’” Plaintiff’s 2nd Complaint ¶ 42; 15 U.S.C. § 78j. However, Plaintiff’s claim fails

to take into account Rule 10b5-1 defining “manipulative and deceptive devices” as “the purchase

or sale of a security of any issuer, on the basis of material nonpublic information about that

security or issuer, in breach of a duty of trust or confidence that is owed directly, indirectly, or

derivatively, to the issuer of that security or shareholders of that issuer, or to any other person

who is the source of the material nonpublic information. 17 C.F.R. § 240.10b5-1. Furthermore, a

purchase or sale of a security of an issuer is “on the basis of” material nonpublic information “if

the person making the purchase or sale was aware of the material nonpublic information when

the person made the purchase or sale. However, as Plaintiff alleges, all information regarding

ETFs was public information, made available by the Financial Industry Regulatory Authority

(“FIRNA”). In fact, omissions in 10(b) typically include misstatements or omissions in revenue

forecasts or knowledge of the amount invested in a company. Moreover, fraudulent schemes

under the purview of 10(b) are often schemes “to affect the price of stocks,” In re Glob. Crossing,

Ltd., Sec. Litig., 2005 U.S. Dist. LEXIS 16228, at *16 (S.D.N.Y. Aug. 5, 2005), “late trading”

schemes, In Re Mut. Funds Inv. Litg., 384 F. Supp. 2d 845 (D. Md. 2005), or misstatements or

omissions that a price charged by a company did not reasonably reflect the prevailing market

price, Hodge v. Hodge, 216 B.R. 932, 934 (Bankr. S.D. Ohio 1998). However, in the instant case,

Plaintiff fails to allege any scheme where the Defendant misstated or omitted information

regarding to the price of stocks, a time trading scheme, the failure to correct a corporate stock




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 12 of 20




report, ect. Plaintiff has attempted to fit its alleged facts into Rule 10(b) where a violation does

not exist. In fact, the Defendant has no influence over the ETFs mentioned, nor was nonpublic

information alleged to have been used to disadvantage the Plaintiff.

                          THIRD AFFIRMATIVE DEFENSE
                 FAILURE TO STATE A CAUSE OF ACTION – COUNT II

       Plaintiff’s Count II is barred because Plaintiff fails to state a cause of action pursuant to

Florida Securities and Investor Protection Act (“FSIPA”). First, Plaintiff is not a registered

Florida business entity and at all relevant times Defendant was a resident of Ecuador. Plaintiff

fails to allege at any point that the allegations occurred in the State of Florida. As such, Florida

law should not apply simply because Defendant has now filed for bankruptcy in Florida.

        Second, Plaintiff fails to state a cause of action because the alleged fraudulent activities

are not within the purview of FISPA. Fraudulent claims for FISPA involve undercapitalization of

projections, Butts v. State, 418 So. 2d 468, 471 (Fla. 4th DCA 1982), misstatements as omissions

on financial statements, J.P. Morgan Sec., LLC v. Geveran Invs. Ltd., 42 Fla. L. Weekly D1347

(Fla. 5th DCA June 9, 2017), and the artificial increasing of commissions. Importantly, in Black,

the Defendant sold CMOs to the Plaintiff, which were deemed risky investments, at

excessive/inflated prices. Id. However, the sole fact that CMOs were risky investments and the

Plaintiff had a policy against investing in risky policies was not the issue for the court. Instead,

the Court found the practice was violative of FISPA because the Defendant artificially increased

his commissions through a process called “rolling” and “churning.” Id. Therefore, the sole

investment in “risky stocks” is not enough to violate FISPA. As such, Plaintiff has failed to state

a cause of action for Count II.




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 13 of 20




                        FOURTH AFFIRMATIVE DEFENSE
                FAILURE TO STATE A CAUSE OF ACTION – COUNT III

       Plaintiff’s Count II is barred because Plaintiff fails to state a cause of action pursuant to

Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”). First, Plaintiff is not a registered

Florida business entity and at all relevant times Defendant was a resident of Ecuador. Plaintiff

fails to allege at any point that the allegations occurred in the State of Florida. As such, Florida

law should not apply simply because Defendant has now filed for bankruptcy in Florida.

       Second, FDUPTA specifically provides that in construing its provisions, due

considerations and great weight shall be given to the interpretations of the Federal Trade

Commission and the federal courts relating to the FTC Act. Fla. Stat. § 501.204(2).

       Importantly, the FTC Act “has been consistently interpreted to preclude coverage of

securities claims in the overwhelming majority of state and federal courts addressing the issue.”

Crowell v. Morgan Stanely Dean Witter Servs. Co., 87 F. Supp 2d 1287, 1294 (S.D. Fla. 2000).

Moreover, numerous federal courts have declined to apply similar consumer protection statutes

of other states to securities fraud claims. Id., see e.g. See e.g., Nichols v. Merrill Lynch, Pierce,

Fenner & Smith, 706 F. Supp. 1309, 1337-38 (M.D. Tenn. 1989)("almost all state and federal

courts construing similar statutes have held that consumer protection laws do not apply to

security transactions"); Mercer v. Jaffe, Snider, Raitt & Heuer, P.C., 713 F. Supp. 1019, 1030

(W.D. Mich. 1989), aff'd 933 F.2d 1008 (6th Cir. 1991)(noting that "overwhelming" majority of

decisions decline to apply general state consumer protection statute to the securities field). Lastly,

securities is already heavily regulated through various other Florida State Statutes. See Cromwell,

87 F. Supp. at 1295. As such various courts, including this Court, have concluded that FDUPTA

does apply to claims arising from securities transactions. Id.; see also Rogers v. Nacchio, No. 05-




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 14 of 20




60667-CIV-COHN/S, 2006 U.S. Dist. LEXIS 101855, at *45 (S.D. Fla. June 5, 2006) (“FDUPTA

does not apply to securities claims).

       Here, Plaintiff readily admits that the instant action involves a security transaction. A

claim for a security transaction cannot arise under FDUPTA. Therefore, Plaintiff has failed to

state a cause of action pursuant to FDUPTA.

                         FIFTH AFFIRMATIVE DEFENSE
                FAILURE TO STATE A CAUSE OF ACTION – COUNT IV

       Plaintiff’s Count IV is barred because the any alleged debt is dischargeable. Defendant

incorporates its First, Second, Third, and Fourth Affirmative Defenses herein. Because Plaintiff

fails to state a cause of action for each of its claims in the Second Amended Complaint and a

violation of Federal or State Securities law does not exist, the debt is dischargeable.

                                SIXTH AFFIRMATIVE DEFENSE
                                    ASSUMPTION OF RISK

       By their very nature, investments have inherent risks of failure. In the present case Agustin

Ubieto was in contact with Defendants and had the final say in whether to move forward with

ANY investment. Mr. Ubieto was advised by Defendants of potential risks and he made the final

decision to continue with the Exchange traded funds.

                          SEVENTH AFFIRMATIVE DEFENSE
                      FAILURE TO JOIN AN INDISPENSABLE PARTY

       Plaintiff’s Second Amended Complaint is barred because the Plaintiff fails to join an

indispensable party, Mr. Agustin Ubieto (“Ubieto”). Federal Rule of Civil Procedure Rule 19

requires joinder if “in that person’s absence, the court cannot accord complete relief among the

existing parties.” Importantly, “in determining whether a party is indispensable, a district court




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 15 of 20




may base its findings ‘on stated pragmatic considerations, especially the effect on parties and on

litigation.’” Lyons v. O’Quinn, 607 F. App’x 931, 934 (11th Cir. 2015).

       In the present case, the Plaintiff’s entire claims are centered on either communications or

lack of communication between the Defendant and Ubieto, yet Ubieto is not joined a member to

this action. In fact, Plaintiff is unable to join Ubieto as a party because he has since passed away,

yet Plaintiff failed to join the estate of Ubieto, which is alleged to be the real alleged “victim” of

any fraudulent scheme. Importantly, Plaintiff will be unable to present its case absent hearsay and

third-party testimony. Defendant will suffer substantial prejudice if this action is to proceed.

                               EIGHTH AFFIRMATIVE DEFENSE
                                  DEBT IS DISCHARGEABLE

       Plaintiff’s Count IV is barred because the any alleged debt is dischargeable. Plaintiff’s

claims for fraud and violation of various federal and state law fail to state a cause of action. As

such, Defendant’s debt is dischargeable.

                               NINETH AFFIRMATIVE DEFENSE
                                  FORUM NON CONVENIENS

       Defendant asserts that the action should be dismissed pursuant to the doctrine of forum

non conveniens. Although Defendant maintains that FDUPTA and FISPA do not apply, Florida

state circuit courts would be a better forum for the instant action. The contract requires the forum

______________

                               TENTH AFFIRMATIVE DEFENSE
                                       STANDING

       Upon information and belief this action is being brough by Juan Carlos Ubieto. However,

Juan Carlos Ubieto does not have authority to bring the instant action, nor does the Estate of his

father, Mr. Ubieto. Denmark Properties Limited is a incorporated pursuant to the laws of the




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 16 of 20




Country of Nevis. The original incorporator of Denmark Properties Limited is Wendy Webbe.

Mr. Ubieto was simply elected as a director and secretary “until his successor has been elected,

appointed, and qualified.” Moreover, Denmark Properties Limited issued shares in the name of

Fundacion Los Volcanes. As such, Mr. Ubieto was simply a director of the company. Moreover,

Plaintiff has failed to prove how ownership transferred in the midst of Mr. Ubieto’s passing.

       Moreover, the issue of standing becomes muddled even further upon examination of

Plaintiff’s allegations in the Second Amended Complaint. First Plaintiff’s allege that Plaintiff

itself entered into an agreement with GTA Advisors LLC – not Carlos Weissenberg individually.

Then, Plaintiff alleges that although Denmark entered into the alleged contract, the funds that

were to be managed by GTA Advisors “were meant to provide Mr. Ubieto with support for his

retirement.” If this is true, Denmark did not have an interest in an arrangement between GTA

Advisors and Mr. Ubieto and any contract should have been between Mr. Ubieto and GTA.

       As alleged, Plaintiff attempts to allege a hodge-podge the background facts which do not

reflect a valid contract in existence between Plaintiff and Defendant, individually. Instead,

Plaintiff attempts to allege Plaintiff and Defendant entered into a contract where Defendant would

manage the retirement fund of one of Plaintiff’s directors. In any sense, there is an issue with

privity and the proper parties who are required for this action. Importantly, Mr. Ubieto, who is

allegedly the party whom the funds were managed and meant to provide for, is not a member of

the party – albeit deceased, his estate is not a member to the action as well.

                         ELEVENTH AFFIRMATIVE DEFENSE
                      STATUTE OF LIMITATIONS – COUNT I (10b-5)

       Defendant asserts the affirmative defense of expiration of the statute of limitation.

Pursuant to 28 U.S.C.S. § 1658(b), “a private right of action that involves a claim of fraud, deceit,




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 17 of 20




manipulation . . . may be brought not later than the earlier of (1) 2 years after the discovery of the

facts constituting the violation; or (2) 5 years after such violation.” Claims under FDUPTA are

subject to a four-year statute of limitations pursuant to Florida Law. Fla. Stat. § 95.11(3)(f). The

statute of limitations for securities crimes in Florida is two years within the period running from

the time facts giving rise to the cause of action were discovered or should have been discovered,

but not more than five years. Fla. Stat. § 95.11(4)(e).

                  TWELFTH AFFIRMATIVE DEFENSE
    UNCLEAN HANDS – PLAINTIFF IS NOT REGISTERED TO DO BUSINESS IN
                              FLORIDA

       Plaintiff’s claims are barred pursuant to the doctrine of unclean hands. Plaintiff brings this

action as an alleged Panama corporation, yet is incorporated in Nevis. Moreover, Plaintiff also

alleges it conducts business in Miami-Dade County, however, is not registered to do business in

the State of Florida or listed on Sunbiz. Plaintiff continuously misrepresents its business structure

and incorporation, masking its identity and now comes before this Court for relief. As such,

Plaintiff has unclean hands and should be barred from relief.

                           THIRTEENTH AFFIRMATIVE DEFENSE
                               UNCLEAN HANDS - PARTIES

       The individual bringing-suit on behalf of the Plaintiff is Juan Carlos Ubieto, Augustin

Ubieto’s son. Juan Carlos Ubieto is indebted to Denmark Properties for amounts in excess of

$500,000.00. These were funds that Juan Carlos Ubieto borrowed from Denmark and never repaid.

Juan Carlos Ubieto now attempts to bring forth this suit in order to satisfy his debt to Denmark,

however Juan Carlos Ubieto does not have the authority to bring this action. Juan Carlos Ubieto is

misrepresenting himself as the manager/director/sole owner of Denmark, which he is not.




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 18 of 20




                          FOURTEENTH AFFIRMATIVE DEFENSE
                                     WAIVER

       Augustine Ubieto waived any claims against Defendant as they had a fiduciary duty to

respect the wishes of their client. If financial planners could be sued every time an investment

went south, it would defeat the very essence of investing and turn the system on its head.

                            FIFTEENTH AFFIRMATIVE DEFENSE
                                   MISTATING FACTS

       The specific quote used by Plaintiff from the Financial Industry Regulatory Authority

does not cite any law or regulation against leveraged ETFs, rather they are a warning for them.

According to the Financial Industry Regulatory Authority:

             This Notice reminds firms of their sales practice obligations in
             connection with leveraged and inverse ETFs. In particular
             recommendations to customers must be suitable and based on a full
             understanding of the terms and features of the product recommended;
             sales materials related to leveraged and inverse ETFs must be fair and
             accurate; and firms must have adequate supervisory procedures in
             place to ensure that these obligations are met.

       As you can see in this regulatory notice, all that is stated is that GTA Advisors had to

advise Denmark Properties of the risk associated with leveraged ETFs, which GTA Advisors had

done on multiple occasions. The SEC and the Financial Industry Regulatory Authority simply

state that it is recommended that leveraged ETFs should be held daily, not stating that leveraged

ETFs should only be held daily. Further, the ETFs in question yielded a return for Denmark and

those returns led Ubieto to continue to participate.

                            SIXTEENTH AFFIRMATIVE DEFENSE
                                  UNJUST ENRICHMENT

       These claims are being brought by Juan Carlos Ubieto to unjustly recover monies from

Defendant that are not deserved. Juan Carlos is bringing these false claims as a method to recover




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 19 of 20




monies unjustly to make up for his own failed ventures. Thus, it would be unjust to reward Juan

Carlos Ubieto for actions that were taken at the Direction of his father Augustine Ubieto.

                          SEVENTHEETH AFFIRMATIVE DEFENSE
                                      LACHES

       Plaintiff’s claims are barred pursuant to the doctrine of laches. Mr. Ubieto died on October

10, 2018, however Denmark Properties Limited did not bring an action until this adversary action

instituted on July 9, 2020, nearly two years later and only after Defendant filed for bankruptcy.

Moreover, Plaintiff continued to allow Mr. Ubieto’s investment to stay in the market and did not

sell the ETFs until February 11, 2019, fourth months after Mr. Ubieto’s death, despite Plaintiff’s

repeated allegations that “ETFs are held at most for no longer than two or three weeks.”

                           EIGHTEENTH AFFIRMATIVE DEFENSE
                                  MISTATING FACTS

       Plaintiff alleges it is a “Panama corporation conducting business in Miami-Dade County,

Florida.” Second Amended Complaint ¶ 2. However, Plaintiff is actually incorporated under

the laws of the country of Nevis, not Panama. Moreover, Plaintiff is not registered to conduct

business in Miami-Dade County.


DATED: March 2nd, 2021




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
              Case 20-01257-LMI            Doc 40      Filed 03/02/21        Page 20 of 20




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am qualified to practice in this Court as set forth in Local

Rule 2091-1(A), and a true and correct copy of the foregoing was served via the Court’s CM/ECF

system upon all parties registered to receive electronic notice in this case as reflected on the

attached Electronic Mail Notice List on this March 2nd, 2021.


                                                  /s/ Giacomo Bossa
                                                  GIACOMO BOSSA, Esq.
                                                  Florida Bar No.: 97817

                                                  BARAKAT + BOSSA
                                                  2701 Ponce de Leon Blvd., Suite 202
                                                  Coral Gables, Florida 33134
                                                  Tel: (305) 444-3114
                                                  Fax: (305) 444-3115
                                                  Email: gbossa@b2b.legal
                                                          service@b2b.legal




     2701 Ponce de Leon Blvd. Suite 202, Coral Gables, FL 33134 • Tel: 305-444-3114 • service@b2b.legal
